DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/11/2021.

Claims 38, 39, 41, and 55 are pending and being examined.  Claims 4-7, 13, 16-22, 24-31, 33-34, 36-37, 40, 42-54, and 56-67 are canceled.  Claims 1-3, 8-12, 14-15, 23, 32, 35 are canceled through an Examiner’s amendment.  Claims 38 and 55 are amended with no new subject matter being introduced.

Claims 38, 39, 41, and 55 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-3, 8-12, 14-15, 23, 32, 35 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 38 with particular attention to R1 has a structure from the group consisting of:


    PNG
    media_image1.png
    354
    493
    media_image1.png
    Greyscale

Bereman (US 2003/0000538 A1) and Robertson et al. (US 2013/0220349 A1) are considered to be the closest prior art.
Bereman teaches a filter material comprising a fiber or network of fibers comprising a cellulose-based polymer comprising at least one binding site wherein the cellulose-based polymer comprises the claimed structure by teaching cellulose acetate (R2 is hydrogen, R3 is –COCH3
Robertson teaches functional groups enhance removal of smoke components and teaches functional groups such as aromatic hydrocarbons (Robertson, [0069]).
Bereman and Robertson, alone or combined, do not teach nor render obvious the cellulose-based polymer comprising the claimed structure wherein R1 has a structure selected from the claimed group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734